MADDOX, Justice
(dissenting).
I would issue the writ in this case and review the record in light of some of the decisions of the Supreme Court of the United States in the last decade relating to the rights of the police, based upon reasonable suspicion of criminal activity, to make an investigative stop and to conduct a search, especially if there was a consent to search, which the State says was present in this case. By voting to issue the writ to review the question, I should not be understood as saying that I believe that the State would, or should, ultimately prevail.
HOOPER, C.J., and HOUSTON, J., concur.